Citation Nr: 1758002	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  08-07 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a prostate disorder, including prostatitis and cancer of the prostrate. 

2.  Entitlement to service connection for residuals of a head injury, including neurological problems, or residuals of a stroke secondary to hypertension. 

3.  Entitlement to service connection for residuals of an injury to the left eye (claimed as left eye damage). 

4.  Entitlement to service connection for bilateral hearing loss. 

5.  Entitlement to service connection for a sinus condition.

6.  Entitlement to a rating higher than 10 percent from October 16, 2007, higher than 30 percent from October 21, 2009, and higher than 60 percent from October 13, 2015, for ulcerative colitis. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to March 1975, and from June 1979 to August 1986.  He also had a period of full-time training duty with the California Army National Guard in May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board remanded this case in March 2015. 

The Veteran testified at a hearing before the undersigned in November 2014.  A transcript is of record. 

The issue of entitlement to service connection for residuals of a head injury, including neurological problems, is addressed in the REMAND portion of the decision below, and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's prostate cancer is not linked to disease or injury incurred or aggravated in active service; he does not have a current diagnosis of prostatitis.  

2. The Veteran does not have a current disability of the left eye linked to disease or injury incurred or aggravated in active service.  

3.  The Veteran's bilateral hearing loss is not linked to disease or injury incurred or aggravated in active service, and did not manifest within one year of separation.   

4.  The Veteran's sinus condition is not linked to disease or injury incurred or aggravated in active service.

5.  The Veteran's ulcerative colitis was not manifested by moderately severe ulcerative colitis with frequent exacerbations prior to October 16, 2007, by malnutrition, with only fair health during remissions prior to October 21, 2009, or by marked malnutrition, anemia, and general debility or serious complications since October 13, 2015. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a prostate disorder, including prostate cancer and prostatitis, are not satisfied.  38 U.S.C. §§ 1110, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for residuals of an injury to the left eye are not satisfied.  38 U.S.C. §§ 1110, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for service connection for bilateral hearing loss are not satisfied.  38 U.S.C. §§ 1110, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  The criteria for service connection for a sinus condition are not satisfied.  38 U.S.C. §§ 1110, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

5.  The criteria for a rating higher than 10 percent from October 16 2007, higher than 30 percent from October 21, 2009, and higher than 60 percent from October 13, 2015 for ulcerative colitis are not satisfied.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.114, Diagnostic Code7323 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection will generally be awarded when a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To grant service connection on a direct basis, the evidence must show (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a link or nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 252 (1999).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss as an organic disease of the nervous system, and malignant tumor, service connection may alternatively be established with evidence of chronicity of the disease during service or during a presumptive period following service separation, or by showing a continuity of symptoms after service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  To establish service connection based on a continuity of symptoms, there must be evidence demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the continuity of symptoms.  Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015).  

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for organic disease of the nervous system, including sensorineural hearing loss, and malignant tumor, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


A. Prostrate Disorder, Including Prostatitis and Cancer

The Veteran has been diagnosed with prostate cancer during the pendency of this claim.  See April 2015 VA Examination Report.  A current disability is established. 

The Veteran was diagnosed with prostatitis during active service.  See December 1980 Hospital Report of the U.S. Public Health Service Hospital in New Orleans, Louisiana.  Thus, service incurrence of a relevant disease or injury is established. 

The preponderance of the evidence weighs against a nexus between the Veteran's prostate cancer and the in-service diagnosis of prostatitis.  VA examinations were performed in April 2015 and October 2015.  In the October 2015 examination report, the examiner concluded that it was less likely than not that the Veteran's prostate cancer was related to the in-service episode of acute prostatitis.  The examiner explained that according to consulted medical literature, a cause-and-effect relationship had not been established between prostatitis and prostate cancer.  The examiner found that it was more likely that the Veteran's prostate cancer was due to the Veteran's known risk factors for developing such cancer, including his age, ethnicity, and obesity.  

The VA examiner's opinion outweighs the Veteran's opinion on this issue, as the former represents the objective conclusion of a medical professional, and is supported by an explanation linking the data to the conclusion reached.  By contrast, the Veteran does not have a medical background, and has not provided an explanation or other supporting evidence that his prostate cancer is related to the diagnosis of prostatitis during service.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Thus, the preponderance of the evidence weighs against service connection on a direct basis.  See 38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366. 

Because prostate cancer was not noted in service or within one year of separation, service connection may not be established based on chronicity in service or a continuity of symptoms after service, and is also not warranted on a presumptive basis for a malignant tumor that manifests to a compensable degree within one year of separation.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).  

The record does not show a diagnosis of prostatitis during the pendency of this claim.  Therefore, a current disability is not established.  Accordingly, the requirements for establish service connection for prostatitis are not satisfied.  See Holton, 557 F.3d at 1366; Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997). 

In sum, service connection for a prostate disorder, including prostatitis and prostate cancer, must be denied.  Because the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C. 5107; 38 C.F.R. § 3.102. 



B. Left Eye Injury

Service connection for a left eye injury or its residuals is not established.  

In his September 2006 application for service connection (VA Form 21-526), the Veteran stated that he sustained an injury to his eye, among other areas, when he was involved in a boating accident in 1981 during active service.  The Veteran stated that he underwent eye surgery in 1991 at Pensacola Naval Hospital.  The boating accident itself has been established.  However, VA has been unsuccessful in obtaining records of eye surgery in 1991 from Pensacola Naval Hospital.  A May 1991 optometry treatment record from the Naval Hospital at Long Beach does not reflect a history or diagnosis of eye injury or its residuals, or refer to surgery.  The service treatment records do not show injury to the left eye.  In a July 1986 report of medical history at separation, the Veteran checked the "yes" box next to a history of eye trouble.  However, in the physician's summary section, only astigmatism in the right eye was noted.  It seems implausible that no mention would be made at this time to a history of injury to the eye, if such had occurred.  Thus, the fact that only astigmatism was noted tends to weigh against the credibility of the Veteran's statements, at least insofar as they suggest that the injury was severe or required surgery.  In any event, the Veteran's bare statement that he sustained injury to his eye in the boating accident, without any supporting evidence, is not by itself sufficient to establish this fact.  Otherwise, the combat presumption would be superfluous.  See 38 U.S.C. § 1154(b) (2012); 38 C.F.R. § 3.304(d) (2017); cf. Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010).

A VA examination was performed in December 2015.  According to the report, the Veteran stated that pieces of plexiglass caused trauma to the right eyeball.  On examination, both eyeballs were healthy and without scarring.  A small scar was noted in the skin temporal of the left eye.  The examiner diagnosed mild inflammation of the conjunctiva due to floppy eyelid syndrome.  The examiner opined that there was no evidence of scarring caused by the 1980 boat accident.  The examiner also did not find a relationship between the Veteran's floppy eyelid syndrome and the history of superficial injury to the eyes.  Although the examiner used the phrase "not likely," it is apparent that the examiner did not find any support for such a relationship, and thus that such a relationship was unlikely.  More weight is accorded the VA examiner's opinion than the Veteran's lay statements on this issue.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Even accepting as true the Veteran's statement that he injured his eyeball during service, the VA examiner found no evidence of current residuals of injury to the eyeballs. 

In sum, service connection for residuals of an eye injury must be denied.  Because the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C. 5107; 38 C.F.R. § 3.102. 


C. Hearing Loss

Service connection for bilateral hearing loss is not established.  

With regard to evidence of a current disability, impaired hearing is defined as a disability for VA compensation purposes when the auditory puretone threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The October 2015 VA examination report shows puretone thresholds satisfying the requirements for a current hearing loss disability in both ears.  See 38 C.F.R. § 3.385.

In a November 2007 letter, a private physician, J.W., stated that an audiogram showed bilateral high frequency sensorineural hearing loss, consistent with acoustic trauma.  The physician opined that given the Veteran's history of military noise exposure and minimal exposure since discharge, the Veteran's hearing loss was more likely than not related to acoustic trauma in service.  

In the October 2015 VA examination report, the examiner opined that the Veteran's hearing loss was less likely than not caused by or the result of an event during service.  The examiner noted the Veteran's report of in-service noise exposure from proximity to aircraft.  He denied post-service noise exposure.  The examiner explained in support of the conclusion reached that a review of the service audiograms showed that hearing was within normal limits during service, including at separation, with no significant hearing threshold shifts.  According to consulted medical literature, there was not sufficient evidence to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after cessation of the noise exposure.  Based on the available data, it was unlikely that such delayed effects occur.  Thus, the examiner concluded that as the Veteran's hearing loss occurred years following his active service, it was less likely than not caused by or a result of military noise exposure. 

The VA examiner's opinion carries more probative weight than the November 2007 private opinion, as the VA examiner provided a more extensive explanation based on the audiometric results during service and the medical principles involved.  By contrast, the November 2007 private opinion is much more generalized in nature, and does not account for the normal audiometric results during service.  

The October 2015 VA opinion also carries more weight than the Veteran's lay opinion on this issue.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Thus, the preponderance of the evidence weighs against service connection on a direct basis.  See 38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366. 

Because hearing loss was not noted in service or within one year of separation, service connection may not be established based on chronicity in service or a continuity of symptoms after service, and is also not warranted on a presumptive basis for organic disease of the nervous system that manifests to a compensable degree within one year of separation.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).  

In sum, service connection for bilateral hearing loss must be denied.  Because the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C. 5107; 38 C.F.R. § 3.102. 


D. Sinus Condition

Service connection for a sinus condition is not established.  

A May 2009 magnetic resonance imaging study (MRI) shows a diagnosis of sinusitis.  The Veteran has also been diagnosed with rhinitis.  See October 2015 VA Examination Report.  A current disability is established. 

The service treatment records during the Veteran's period of active service do not show diagnoses, treatment, or complaints of sinus problems.  During the Veteran's May 1991 full time training period with the National Guard, he had an upper respiratory infection.  

In the October 2015 VA examination report, the examiner opined that the Veteran's sinusitis was less likely than not related to the acute respiratory infection in May 1991.  The examiner explained that there was no evidence of a recurrence or chronicity of nasal or sinus problems during service, or a diagnosis of sinusitis or rhinitis during service.  Moreover, the Veteran was not diagnosed with sinusitis until many years after separation.  

The VA examiner's opinion carries more probative weight than the Veteran's unsupported opinion on this issue.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In sum, service connection for a sinus condition must be denied.  Because the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C. 5107; 38 C.F.R. § 3.102. 


II. Increased Rating for Ulcerative Colitis

A. Law

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2017).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).  

Diagnostic codes in the rating schedule identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran's ulcerative colitis is rated under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7323.  Under DC 7323, a 10 percent rating is assigned when there is moderate ulcerative colitis with infrequent exacerbations.  A 30 percent rating is assigned for moderately severe ulcerative colitis with frequent exacerbations.  A 60 percent rating is assigned for severe ulcerative colitis with numerous attacks per year and malnutrition, with only fair health during remissions.  A maximum 100 percent rating is assigned for pronounced ulcerative colitis that results in marked malnutrition, anemia, and general debility, or where there is ulcerative colitis with serious complications such as liver abscesses.  38 C.F.R. § 4.114.

The words "slight," "moderate," and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2017).  Moreover, the use of terminology such as "severe" by VA examiners and others, although evidence that must be considered by the Board, does not necessarily establish that the criteria for a given rating associated with that characterization are satisfied.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (2017).


B. Facts

An April 2007 VA examination report reflects that the Veteran had one or two episodes of diarrhea about every three weeks.  He had one or two loose stools and then was back to normal.  He never had blood in his stool.  He occasionally noted some pain in the left side of the abdomen, which felt like a nervous twitch and lasted for about a minute at a time.  It occurred intermittently. 

A May 2008 VA examination report reflects that the Veteran had flare-ups of colitis once every four months.  These were characterized by diarrhea with bright red bleeding and mucous occurring four times a day for two weeks, accompanied by fatigue.  He did not have recent abdominal pain, or change in bowel habits, melena, bleeding, weight loss, chills, or fever.  He did not take medication for the colitis.  The examiner diagnosed mild ulcerative colitis with symptoms approximately only three times per year, and normal bowel function the rest of the time with no medication use.  The examiner stated that during flare-ups, fatigue and loose stools would restrict daily activities and work. 

An October 2009 VA examination report reflects that the Veteran had diarrhea two to three times per month, which lasted three weeks at a time.  The diarrhea was constant and severe.  The Veteran denied weight gain or loss.  The Veteran also reported fecal discharge requiring pads.  He used three to four pads per day.  He had severe attacks of ulcerative colitis seven to eight times per year.  He also reported daily abdominal cramps, pain, and distress, lasting two to three minutes which came and went all day.  On examination, there was no evidence of malnutrition or debility.  There was no evidence of anemia or weight loss.  The examiner found that the Veteran's ulcerative colitis limited activities because he needed to be near restroom facilities.  

VA treatment records dated in November 2009 reflect that the Veteran went to the emergency room with crampy abdominal pain and blood stools.  Medications improved his symptoms, but he was still passing blood in his stool about a week later.  These records show that he reported four loose stools per day.   

A March 2010 VA treatment record reflects that the Veteran had a lesser stool frequency of six rather than 8 times per day, with some formed and some loose stools.  They were less bloody.  He had some chills at night.  He continued to have left-sided cramping.  It was noted that this was a dramatic improvement from before, when he had more frequent and intense pain, bloody stools, and bowel movements every eight to fifteen minutes, according to his report.  He had regained his appetite and weight.  

A July 2010 letter from the Veteran's treating physician at VA states that the Veteran had severe abdominal pain and multiple bowel movements with hematochezia and tenesmus, even after trying many medications.  The Veteran indicated that he was unable to do any work because of his multiple medical problems.  The physician concluded that the Veteran's ulcerative colitis was getting worse, and that he could not do any work because of it.  

An August 2010 VA examination report reflects that the Veteran had diarrhea and abdominal cramping that came and went.  Bouts of ulcerative colitis lasted three days at a time, and had worsened in the past two years.  The Veteran occasionally had blood in his stools, along with mucus.  He averaged five bowel movements a day.  They were watery to loose, with occasional constipation.  He was currently on Mesalamine rectal enemas and Balsalazide three times a day, as well as hydrocortisone enemas.  There were no weight changes, fever, chills, or sweats.  The examiner opined that the Veteran's ulcerative colitis would hinder him from doing any type of work due to frequent bowel movements. 

A January 2015 VA treatment record reflects that the Veteran had four to five bloody stools daily. 

VA treatment records reflect that a February 2015 colonoscopy showed that the Veteran's colitis was improved and stable.  His symptoms had improved dramatically on medication.  

The October 2015 VA examination report reflects that the Veteran's colitis was manifested by daily diarrhea with blood in the stools, alternating diarrhea and constipation, nausea on first rising, vomiting on first rising, and cramping abdominal pain.  He had more or less constant abdominal distress and weight loss of about twenty pounds.  He was also found to have general debility due to colitis. 


C. Analysis

Prior to October 21, 2009, the criteria for a rating higher than 10 percent are not satisfied.  The VA examination reports show that during this time, the Veteran had episodes of colitis approximately three times per year, and normal bowel function the rest of the time with no medication use.  This more nearly approximates moderate ulcerative colitis with infrequent exacerbations.  

The criteria for a rating higher than 30 percent were not satisfied from October 21, 2009 through October 12, 2015, as the Veteran's colitis was not manifested by malnutrition, with only fair health during remissions.  

The 30 percent rating assigned during this period also contemplates the Veteran's frequent diarrhea and abdominal pain.  Under DC 7319, a 30 percent rating is assigned for irritable colon syndrome with severe diarrhea and more or less constant abdominal distress.  38 C.F.R. § 4.114.  Separate ratings under both DC 7319 and DC 7323 may not be assigned.  See id. (providing that "ratings under diagnostic codes 7301 to 7329, inclusive . . . will not be combined with each other").  Thus, a rating higher than 30 percent is not available based on these manifestations. 

From October 13, 2015, the Veteran's colitis did not satisfy the criteria for a 100 percent rating under DC 4.114.  While the October 2015 report reflects that it was manifested by weight loss and debility, it is not shown to be manifested by marked malnutrition and anemia, or by serious complications such as liver abscesses.  See 38 C.F.R. § 4.114.  

With regard to the Veteran's use of pads, as reflected in the October 2009 VA examination report, the VA treatment records and examination reports do not otherwise show fecal leakage requiring the use of pads, or a diagnosis of a persistent fistula.  Thus, a separate rating under DC 7330 is not warranted.  See 38 C.F.R. § 4.114. 

The Board notes that the July 2010 letter by the Veteran's treating physician states that the Veteran's ulcerative colitis was getting worse, and that he could not do any work because of it.  The August 2010 VA examiner also opined that the Veteran's ulcerative colitis would hinder him from doing any type of work due to frequent bowel movements.  A total disability rating based on individual unemployability, in part due to colitis, has already been assigned effective October 23, 2009.  

Because the preponderance of the evidence weighs against ratings higher than those already assigned for the periods under review, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C. 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a prostate disorder, including prostatitis and cancer of the prostrate, is denied. 

Service connection for residuals of an injury to the left eye (claimed as left eye damage) is denied. 

Service connection for bilateral hearing loss is denied.  

Service connection for a sinus condition is denied. 

A rating higher than 10 percent from October 16 2007, higher than 30 percent from October 21, 2009, and higher than 60 percent from October 13, 2015, for ulcerative colitis, is denied. 


REMAND

The claim for neurological problems associated with a head injury, or residuals of an April 2009 stroke secondary to hypertension, must be remanded for further development. 

A new VA opinion must be obtained as to whether the Veteran has residuals of a stroke that was caused or aggravated by service-connected hypertension.  In the March 2017 VA opinion, the examiner opined that the Veteran had a recent stroke due to hypertension, and therefore complaints of residuals of a head injury other than headaches were due to other "non-service connected problems such as his stroke."  The examiner concluded that "[t]herefore, the new neurological issues are less likely than not" related to the in-service head injury.  

As service connection has in fact been established for hypertension, contrary to the examiner's statement, the March 2017 VA opinion raises the issue of whether service connection is warranted for any residuals of the stroke as secondary to hypertension.  See 38 C.F.R. § 3.310 (2017). 

The Board notes that the Veteran's symptoms of nausea, dizziness, and visual blurring were determined to be features of his service-connected headache disorder, as found in an October 2015 VA examination report.  They did not represent a "separate neurologic condition or diagnosis."  Thus, these symptoms are already taken into account in the evaluation of the Veteran's headache disorder.  However, the March 2017 VA opinion raises the issue of whether the Veteran has any distinct neurological problems or other current residuals of a stroke that occurred in April 2009.  In this regard, an October 2009 VA examination report reflects that the Veteran had no significant residuals of the April 2009 cerebral vascular accident, in contrast with the March 2017 VA opinion.  It remains unclear whether the Veteran does in fact have any stroke residuals. 

Accordingly, a VA opinion must be obtained as to whether the Veteran has any residuals of the stroke that was apparently caused by service-connected hypertension.  The AOJ must then determine whether service connection is warranted on a secondary basis.  See 38 C.F.R. § 3.310 (2017).  

In a July 2017 statement, the Veteran wrote that he did not receive a copy of the March 2017 Traumatic Brain Injury (TBI) examination report.  A copy should be furnished to him on remand. 

Accordingly, the case is REMANDED for the following action:

1. Add any recent outstanding VA treatment records to the claims file. 

2. Send the Veteran a copy of the March 2017 VA TBI examination report, unless it is determined that he has already been furnished this report. 

3. Obtain a VA medical opinion as to whether the Veteran has any current residuals of the April 2009 stroke, which has been found to be caused by his service-connected hypertension.  If deemed necessary, an examination should also be arranged.  

The examiner should note that symptoms of nausea, dizziness, and visual blurring were determined to be features of the Veteran's service-connected headache disorder, as found in an October 2015 VA examination report.  

The examiner must provide a complete explanation in support of the conclusion reached. 

4. Then, after completing any other development that may be indicated, readjudicate the claim, to include whether service connection is warranted for any residuals of the April 2009 stroke as secondary to hypertension.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


